Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29, 30, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al., CN 106674938.
	Jin teaches a composition suited to producing camera modules [0005] comprising a mixture of a liquid crystal polyester, polyphenylene sulfide, and filler as essential ingredients [0016] in quantities consistent with those outlined in [0023-0025].  Applicant is directed to Example 2 [0061-0066] where a composition comprising the known tribological additive talc is incorporated as a filler and the liquid crystalline polyester is derived from the same precursors as are delineated in claim 29 [0063].  (Paragraph [0040] also suggests that the polyphenylsulfide behaves as a tribological component.) The  dynamic coefficient of friction measurements reported in row 3 of Table 2 of the attached original disclosure has a magnitude of 0.24.  
	Concerning claim 30, wear is directly related to slidability which, in turn, is influenced by the makeup of a composition including the presence of a tribological additive.  To the extent that the prior art composition features a dynamic coefficient of friction well below the upper threshold as defined by claim 1, it will likewise satisfy the wear depth limitation when subjected to the test conditions defined by claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al., CN 106674938.  It is noted that whereas Example 2 comprises talc as a filler material, Example 1 employs instead glass filler (and also conforms with the dynamic coefficient of friction limitation.  An obvious additional permutation of the prior art invention would be one that contains both the glass fibers and the talc, in addition to the polyester and PPS.  “it is prima facie obvious to combine two compositions, each of which is taught by prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.” In re Kerkhoven 205 USPQ 1069.  Relevant to requirements of claim 36, the glass fibers would have a Mohs hardness in excess of 5.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al., CN 106674938 in view of Kim, U.S. Patent Application Publication No. 2015/0297796.
Kim is likewise directed to liquid crystalline polymer-based compositions having utility in the manufacture of camera modules and is intended to address the same concern raised by Jin.  Kim advocates for the inclusion of an anti-static agent to reduce charge buildup during molding or other manipulations of the article of manufacture [0036-0037].  It is expected that the camera modules taught by Jin would similarly benefit from its addition.



Allowable Subject Matter
Claims 31-35 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It would appear that Applicants’ actual contribution over the prior art is the utilization of a silicone and/or fluoropolymer as the tribological component.  Tsuchiya et al., U.S. 2019/0233582 is of interest for its description of a liquid crystalline polyester compositions avoiding the problems with fibrillation [0010] that, to the Examiner’s understanding, are responsible for dust generation when friction acts upon the surface of the molded parts exemplified in [0009].  Relevant to the present discussion, polysiloxane and fluororesin “release modifiers” are contemplated in [0091].  Whereas the slidability of parts derived from the composition(s) defined by the claims is characterized in terms of a dynamic coefficient of friction measurement- where low dynamic coefficient of friction translates to less dust being produced as the parts of a camera module come into contact with one another- Tsuchiya instead conducts an ultrasonic washing of the article in water (the washing ostensibly meant to replicate the parts rubbing together) and measures the amount of particles liberated as a result of said washing.  It could not be ascertained how the “number of particles generated” measurement (Table 1) could be correlated with a dynamic coefficient of friction.  It is possible, though not necessarily true, that these prior art compositions would inherently be in possession of a similar dynamic coefficient of friction, particularly where the silicone and/or fluororesin are included.  In any case, the reference doesn’t qualify as prior art.  
Fukuhara et al., U.S. 2012/0135228 discloses a composition comprising a liquid crystalline polyester, mica, and a fluorocarbon polymer (abstract) that has application in the manufacture of camera modules [0049].  The role of fluoropolymer is said to prevent blistering from occurring as the article is molded under high temperatures [0035].  Embodiments of the prior art invention are summarized in Table 1.  These too might be in possession of the claimed dynamic coefficient of friction to the extent that they contain a fluoropolymer.  However, inherency cannot be necessarily demonstrated insofar as all the exemplifications set forth in the instant Specification contain both a polysiloxane and a fluoropolymer and the presence of both might be required.
There are numerous disclosures that are directed to addressing a problem similar to that identified in the instant Specification but, like like Tsuchiya, they measure the propensity of a molded article to yield dust under operating conditions by conducting an ultrasonic wash test and measuring the number of particles generated.  See, for instance, U.S. Patent Application Publication No. 2013/0253118, U.S. Patent # 8,142,683, and JP 2009-242455.  Any one or more of these disclosures could, in fact, describe a liquid crystalline polymer-based camera module inherently in possession of the claimed dynamic coefficient of friction but the Examiner is unable to draw enough parallels between their compositional makeup and that of the specific permutations of the claimed modules.
WO 2021/117607 is cited for its description of a LC polymer, PTFE, and barium sulfate that exhibits a low dynamic coefficient of friction but it too doesn’t qualify as prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




October 28, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765